IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DANA YOUNG,                           :   No. 27 MAP 2016
                                      :
                 Appellant            :   Appeal from the order of the
                                      :   Commonwealth Court at No. 365 MD
                                      :   2015 dated February 24, 2016.
           v.                         :
                                      :
                                      :
PA DEPARTMENT OF CORRECTIONS,         :
                                      :
                 Appellee             :


                                 ORDER


PER CURIAM                                     DECIDED: December 28, 2016
     AND NOW, this 28th day of December, 2016, the Order of the Commonwealth

Court is AFFIRMED.